ACCEPTED
                                                                     02-17-00174-CR
                                                          SECOND COURT OF APPEALS
                                                                FORT WORTH, TEXAS
                                                                  12/21/2017 3:33 PM
                                                                      DEBRA SPISAK
                                                                              CLERK




             COURT OF APPEALS NO. 02-17-00174-CR   FILED IN
               TRIAL COURT NO. 2016-0197M-CR 2nd COURT OF APPEALS
                                              FORT WORTH, TEXAS
                                            12/21/2017 3:33:29 PM
                  IN THE COURT OF APPEALS       DEBRA SPISAK
           FOR   THE SECOND DISTRICT OF TEXAS        Clerk




               REBECCA PLUMLEE, APPELLANT

                              vs.

               THE STATE OF TEXAS, APPELLEE


         BRIEF OF APPELLEE THE STATE OF TEXAS


APPEAL FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY, TEXAS,
            THE HON. JACK A. MCGAUGHEY, PRESIDING




                            Casey Polhemus
                            District Attorney
                            State Bar No. 24077936
                            97th District Attorney’s Office
                            P.O. Box 55
                            Montague, Texas 76251
                            Tel. (940) 894-6211
                            Fax (940) 894-6203
                            Casey.Polhemus@co.montague.tx.us



            NO ORAL ARGUMENT IS REQUESTED




                              1
                                         TABLE OF CONTENTS


INDEX OF AUTHORITIES ...................................................................................3
STATEMENT REGARDING ORAL ARGUMENT ...........................................4
STATEMENT OF FACTS ......................................................................................4
SUMMARY OF THE ARGUMENT .....................................................................8
ARGUMENT ..........................................................................................................11
I. Even though the State did not allege and was not required to prove the
penalty group of methamphetamine, the evidence is nevertheless sufficient
that methamphetamine was a penalty group 1 substance at the time of
Appellant’s arrest...................................................................................................11
  A. The State did not allege and was not required to prove the penalty group.
  Rather, once the State proved that meth was the substance possessed, it became
  the judge’s job to apply the law to the facts in the jury charge..........................11
  B. Officer Stone placed Appellant under arrest for possession of a controlled
  substance in penalty group 1 and noted the items seized were
  “methamphetamines.” .........................................................................................13
  C. The forensic scientist’s testimony about the penalty group was connected to
  the offense date in this case. ................................................................................13
II. Viewed in the light most favorable to the verdict, the evidence
sufficiently established Appellant knowingly possessed methamphetamine. ..15
CONCLUSION.......................................................................................................18
PRAYER .................................................................................................................19
CERTIFICATE OF SERVICE ............................................................................20
CERTIFICATE OF COMPLIANCE ..................................................................20




                                                            2
                                       INDEX OF AUTHORITIES

Cases

Doyle v. State, 631 S.W.2d 732,736 (Tex. Crim. App. 1982). ......................... 11, 12
Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). ..................................15
Jones v. State, 944 S.W.2d 642,647 (Tex. Crim. App. 1996). ................................16
Parker v. State, 192 S.W.3d 801,804 (Tex.App.—Houston [1st Dist.] 2006, pet.
  ref’d). ............................................................................................................. 14, 17
Rodriguez v. State, 799 S.W.2d 301,303 (Tex. Crim. App. 1990). .........................12




                                                             3
                                      NO. 02-17-00174-CR

                            IN THE COURT OF APPEALS
                       FOR THE SECOND DISTRICT OF TEXAS

                             REBECCA PLUMLEE, Appellant
                                        vs.
                             THE STATE OF TEXAS, Appellee


                    BRIEF OF APPELLEE THE STATE OF TEXAS


To the Honorable Justices of the Second Court of Appeals:

          Comes Now, The State of Texas (“State”), Appellee, and files this Brief of

Appellee, respectfully requesting that this Court uphold the conviction and sentence

rendered in Cause No. 2016-0197M-CR in the 97th Judicial District Court of

Montague County, Honorable Jack A. McGaughey, Judge Presiding.

                   STATEMENT REGARDING ORAL ARGUMENT

          The State does not request oral argument.

                                  STATEMENT OF FACTS

          Mark Breeding arrived for work at the Enterprise truck yard in Bowie at 3:30

on the morning of July 8, 2014.1 Breeding had parked with his pickup facing an 18-

wheeler, and had left the doors to his truck open.2 Breeding was startled when he

saw Appellant, wearing only panties and her bra, and two men standing on the


1
    Jury Trial Tr. 3: 17, May 31, 2017.
2
    Jury Trial Tr. 3: 21.

                                              4
driver’s side of his truck.3 The trio wanted to borrow Breeding’s truck to get water,

and Breeding noticed that one of the three had a large Bowie knife.4 Breeding

testified that he was scared because he was alone with the three, and they appeared

to be “on something:” their eyes were bloodshot, and they weren’t acting right.5

Breeding also noticed that Appellant was acting out of sorts.6

       Eventually, another driver showed up at the truck yard.7 They became

argumentative when the other driver told the three to leave, so he called 911.8 When

Officer Cody Stone with the Bowie Police Department arrived, he was concerned

for his safety.9 Officer Stone was advised by another officer that a large knife had

been taken off of one of the male suspects, and he did not know if one of the three

had another concealed weapon.10 When asked, Appellant gave Officer Stone verbal

consent to search her person.11 Appellant was in possession of her purse when she

consented to the search.12 Appellant never withdrew her consent when Officer Stone

began to search her purse.13 Furthermore, no objection was lodged at trial to the




3
  Jury Trial Tr. 3: 22-23.
4
  Jury Trial Tr. 3: 24-25.
5
  Jury Trial Tr. 3: 25-26.
6
  Id.
7
  Id.
8
  Jury Trial Tr. 3: 26-27.
9
  Jury Trial Tr. 3: 33-40.
10
   Jury Trial Tr. 3: 39-40.
11
   Jury Trial Tr. 3: 41.
12
   Id.
13
   Jury Trial Tr. 3: 42.

                                         5
search of Appellant’s purse.14 Officer Stone found a plastic baggie that commonly

holds methamphetamine in a zipper-pocket of Appellant’s purse.15 Officer Stone

also found a Halls cough drop wrapper that appeared to have possible narcotics in

it.16 While Appellant denied that the drugs found in the purse were hers, she never

denied that it was her purse.17 Officer Stone testified that it was common for an

offender who has something illegal to consent to a search, and that it is also a

common excuse for a suspect to say “That’s not mine!” when found in possession

of an illegal substance.18

        After locating the suspected narcotics, Officer Stone placed Appellant under

arrest for possession of a controlled substance in penalty group 1.19 When Appellant

was booked-in, she had dark circles under her eyes, a glassy look, and dilated pupils,

which Officer Stone identified as common signs that someone has used

methamphetamine.20 Additionally, Officer Stone’s notes on the packaging of the

drugs indicated “two small packages of methamphetamines found in suspect’s

purse.”21 William Todsen, a forensic scientist with the DPS Crime Lab in Abilene,

testified that the items retrieved from Appellant’s purse contained 1.57 grams of


14
   Jury Trial Tr. 3: 75.
15
   Jury Trial Tr. 3: 45.
16
   Jury Trial Tr. 3: 43.
17
   Jury Trial Tr. 3: 45.
18
   Id.
19
   Jury Trial Tr. 3: 47.
20
   Jury Trial Tr. 3: 51.
21
   Jury Trial Tr. 3: 53; State’s Ex. 11.

                                           6
methamphetamine.22 Todsen also testified that methamphetamine is a controlled

substance in penalty group 1.23 Todsen’s lab report reflected the offense date of July

8, 2014.24

       Appellant testified and offered up a bizarre story about how she was kicked

out of a party.25 Appellant could not really explain why she wound up at the

Enterprise truck yard in the middle of the night.26 She claimed she did not know

much about the two men that she was with, but that she had just followed them when

she was trying to get to her step-mother’s house after being kicked out.27 Appellant

admitted other people at the party were using drugs, but she claimed she had not

been using drugs.28 Appellant admitted the purse where the methamphetamine was

found was her purse, but, she claimed that she had been separated from her purse at

the party and denied any knowledge of the methamphetamine that was later found

in the purse by Officer Stone.29




22
   Jury Trial Tr. 3: 75.
23
   Jury Trial Tr. 3: 77.
24
   Jury Trial Tr. 3: 78-80; State’s Ex. 15.
25
   Jury Trial Tr. 3: 88-89.
26
   Jury Trial Tr. 3: 94-96.
27
   Jury Trial Tr. 3: 96.
28
   Jury Trial Tr. 3: 95.
29
   Jury Trial Tr. 3: 89-90, 105.

                                              7
          The State impeached Appellant’s credibility with her previous felony

convictions for possession of a controlled substance, fraud, and obtaining a

controlled substance by fraud.30

                             SUMMARY OF THE ARGUMENT

          Appellant confuses the judge’s job with the State’s job: it is the judge who

must apply the law to the facts and properly charge the jury. In the indictment, the

State never alleged (nor was required to allege) that methamphetamine was in

penalty group 1. Appellant never filed any legal objection to the indictment and has,

therefore, waived any complaint about the indictment.

          The State proved that Appellant possessed methamphetamine on July 8, 2014,

as alleged in the indictment. It was the judge’s job to properly charge the jury on the

law concerning possession of methamphetamine on July 8, 2014. The judge fulfilled

his job and properly applied the law to the facts in the court’s charge. Thus, the State

was not required to prove the specific penalty group for methamphetamine; rather,

once the State proved methamphetamine possession on a specific date, then it was

the judge’s role to apply the law to the facts for the jury. Appellant confuses these

roles when she argues the State had a duty to prove the specific penalty group when

it was not alleged in the indictment. As the State had no legal duty to prove up the




30
     Jury Trial Tr. 3: 101-04; State’s Ex. 16, 17, 18.

                                                    8
penalty group when no specific group had been alleged, Appellant’s first point

should be overruled.

      While not required, there is sufficient evidence that methamphetamine was a

penalty group 1 substance at the time of Appellant’s arrest. The record is clear that

Officer Stone placed Appellant under arrest for possession of a controlled substance

in penalty group 1. Officer Stone noted on the packaging that the items contained

“two small packages of methamphetamines found in suspect’s purse.” William

Todsen, the forensic scientist, testified that the items contained methamphetamine.

Todsen’s lab report, which was admitted, reflected the items contained 1.57 grams

of methamphetamine, and noted an offense date of July 8, 2014. Todsen additionally

testified that methamphetamine is a controlled substance in penalty group 1.

      Appellant advances a construction that takes the forensic scientist’s testimony

completely out of context and argues that his “answers were entirely in the present

tense” so that he only established methamphetamine was in penalty group 1 the day

he testified, but was silent as to the time of the arrest. This artificial construction

ignores the fact that Todsen’s report notes the offense date of July 8, 2014. It also

ignores the context of Todsen’s testimony: he was called to testify about the

methamphetamine he tested that was possessed by Appellant on July 8, 2014.

Common sense dictates that Todsen’s testimony is logically associated with the

offense date and lab report in this case.


                                            9
      Both the testimony of Officer Stone and Mr. Todsen, therefore, provided

sufficient evidence that the methamphetamine found in Appellant’s purse was in

penalty group 1.

      Viewed in the light most favorable to the verdict, the evidence also established

Appellant knowingly possessed the methamphetamine: Appellant admitted the purse

containing the methamphetamine was hers, Appellant exhibited symptoms of being

high on drugs at the time she possessed the purse with the methamphetamine, and

the jury rejected Appellant’s story and explanation for how the methamphetamine

could have come to be in her purse.

      First, the purse containing the methamphetamine was under the exclusive

possession   and    control   of   Appellant    when    Officer    Stone   found    the

methamphetamine. Second, on the stand, Appellant conceded the purse where the

methamphetamine was found was her purse. Appellant’s own testimony established

her custody of the purse that contained the methamphetamine. So, this was not a

situation where methamphetamine is found in a common room where multiple

people had access; rather, the methamphetamine was found in the intimate, closed

container of Appellant’s purse. A Texas appellate court has found similar facts to be

legally sufficient to establish knowing possession. Third, the jury, as the fact-finder,

is the exclusive judge of the credibility of the witnesses. While the jury could have

accepted Appellant’s story about how she was separated from her purse at the party,


                                          10
by their guilty verdict, the jury clearly rejected Appellant’s story about being

separated from her purse earlier in the evening. Finally, Appellant exhibited signs of

being under the influence of a controlled substance, like methamphetamine, at the

time she was found in possession of the purse with the methamphetamine. Appellant

conceded she had been at a party where people were doing drugs. These facts further

supported the jury’s conclusion that Appellant was knowingly in possession of

methamphetamine.

                                         ARGUMENT

I.       Even though the State did not allege and was not required to prove the
         penalty group of methamphetamine, the evidence is nevertheless
         sufficient that methamphetamine was a penalty group 1 substance at the
         time of Appellant’s arrest.

         A.      The State did not allege and was not required to prove the penalty
                 group. Rather, once the State proved that meth was the substance
                 possessed, it became the judge’s job to apply the law to the facts in
                 the jury charge.

         Appellant confuses the judge’s job with the State’s job: it is the judge who

must apply the law to the facts and properly charge the jury.31 In the indictment, the

State never alleged that methamphetamine was in penalty group 1.32 Appellant never




31
     See Doyle v. State, 631 S.W.2d 732,736 (Tex. Crim. App. 1982).
32
     Jury Trial Tr. 2: 88, May 30, 2017.

                                               11
filed any legal objection to the indictment and has, therefore, waived any complaint

about the indictment.33

       The State proved that Appellant possessed methamphetamine on July 8, 2014,

as alleged in the indictment.34 It was the judge’s job to properly charge the jury on

the law concerning possession of methamphetamine on July 8, 2014. 35 The judge

fulfilled his job and properly applied the law to the facts in the court’s charge.36

Thus, the State was not required to prove the specific penalty group for

methamphetamine; rather, once the State proved that Appellant possessed

methamphetamine on a certain date, then it was the judge’s role to apply the law to

the facts for the jury in the court’s charge. Appellant confuses these roles when she

argues the State had a duty to prove the specific penalty group when it was not

alleged in the indictment, arguing that the State must prove the law on the date of

the offense. Rather, the State must prove the facts, and then the judge must charge

the jury on the law on that date.37 As the State had no legal duty to prove up the

penalty group when no specific group had been alleged, Appellant’s first point

should be overruled.



33
   Jury Trial Tr. 2: 5; see, e.g., Rodriguez v. State, 799 S.W.2d 301,303 (Tex. Crim. App. 1990)
(holding that a defendant waives any complaint about an indictment if he fails to object before the
date of trial).
34
   Jury Trial Tr. 3: 45-53; 75-80; 91-92; 105, May 31, 2017.
35
   See Doyle, 631 S.W.2d at 736.
36
   Jury Trial Tr. 3: 111-117.
37
   See Doyle, 631 S.W.2d at 736.

                                                12
        B.      Officer Stone placed Appellant under arrest for possession of a
                controlled substance in penalty group 1 and noted the items seized
                were “methamphetamines.”

        Officer Stone testified that he placed Appellant under arrest for possession of

a controlled substance in penalty group 1.38 When Officer Stone packaged the items

he found in Appellant’s purse, he wrote “two small packages of methamphetamine

found in suspect’s purse.”39 From Officer Stone’s notations, it was clear to the jury

that the penalty group 1 drug for which he arrested Appellant was

methamphetamine.

        C.      The forensic scientist’s testimony about the penalty group was
                connected to the offense date in this case.

        In viewing the forensic scientist’s testimony in context and in the light most

favorable to the verdict, it is clear that his testimony concerning methamphetamine

being in penalty group 1 was referring back to the offense date listed in his lab report.

        Todsen testified that the items Officer Stone retrieved from Appellant’s purse

contained methamphetamine.40 Todsen’s lab report, which was admitted, reflected

that the items contained 1.57 grams of methamphetamine, and noted an offense date




38
   Jury Trial Tr. 3: 47-48.
39
   Jury Trial Tr. 3: 53; State’s Ex. 11.
40
   Jury Trial Tr. 3: 75.

                                           13
of July 8, 2014.41 Todsen additionally testified that methamphetamine is a controlled

substance in penalty group 1.42

       To reach the conclusion that Todsen was specifically testifying in the present

tense that methamphetamine is currently in penalty group 1 ignores the entire context

of Todsen’s testimony. The full context of his testimony makes clear that he was

testifying concerning the methamphetamine he tested in this case and prepared a lab

report to reflect the results of that testing.43 The lab report clearly states the offense

date of July 8, 2014.44 Therefore, the full context of Todsen’s testimony makes clear

that when he said methamphetamine was in penalty group 1, he was speaking about

the   methamphetamine         he    tested.45        Todsen   was   not    testifying    about

methamphetamine in general; rather, he was testifying concerning the specific

methamphetamine he tested that was obtained from Appellant on July 8, 2014.46

       In addition to ignoring the full context of Todsen’s testimony, Appellant also

forgets that the testimony must be viewed in the light most favorable to the verdict

for a sufficiency review.47 Viewing the testimony in the light most favorable to the




41
   Jury Trial Tr. 3: 78-80; State’s Ex. 15.
42
   Jury Trial Tr. 3: 77.
43
   Jury Trial Tr. 3: 59-80.
44
   Jury Trial Tr. 3: 78-80; State’s Ex. 15.
45
   Jury Trial Tr. 3: 59-80; State’s Ex. 15.
46
   Jury Trial Tr. 3: 59-80; State’s Ex. 15.
47
   See, e.g., Parker v. State, 192 S.W.3d 801,804 (Tex.App.—Houston [1st Dist.] 2006, pet.
ref’d).

                                                14
verdict, Todsen’s testimony establishes methamphetamine was a penalty group 1

controlled substance on the date of the offense as listed in his lab report.48

       In considering both Officer Stone’s testimony that Appellant was arrested for

a penalty group 1 offense and his notes that the substance was methamphetamine

and Todsen’s testimony that clearly related to the methamphetamine seized on the

offense date in his lab report, the record contains sufficient evidence that

methamphetamine on the offense date was in penalty group 1.



II.    Viewed in the light most favorable to the verdict, the evidence sufficiently
       established Appellant knowingly possessed methamphetamine.

       First, Appellant had to concede on the stand that the purse where the

methamphetamine was found was her purse.49 She also admitted that she was in

possession of the purse when Officer Stone found the methamphetamine.50

       The jury was free to make reasonable inferences from the evidence.51 The fact

that purses are personal and intimate containers would be a reasonable inference for

the jury.

       Mr. Breeding testified that the three individuals, including Appellant,

appeared like they were “on something” and that Appellant was not acting right.52


48
    Jury Trial Tr. 3: 59-80; State’s Ex. 15.
49
    Jury Trial Tr. 3: 91-92.
50
    Jury Trial Tr. 3: 105.
51
    See Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).
52
   Jury Trial Tr. 3: 26.

                                              15
Additionally, Officer Stone testified that when he arrested Appellant, he saw signs

she was on methamphetamine: she had dark circles under her eyes, a glassy look,

and dilated pupils.53 The fact that Appellant had symptoms consistent with

methamphetamine use is evidence that tends to connect her to the methamphetamine

in her purse.

       Appellant also had to admit that when she was arrested, she had just come

from a party where drugs were being used. The jury, as the determiner of credibility,

was free to reject Appellant’s claim that she had not used drugs at the party. Thus,

her admission about where she was coming from immediately before the arrest

further tends to connect her to the methamphetamine found in her purse.

       By their guilty verdict, the jury clearly rejected Appellant’s story about being

separated from her purse earlier in the evening. The jury alone is the exclusive judge

of the credibility of a witness and the weight to be given that witness’s testimony. 54

Appellant’s story about being separated from her purse and how she came to the

Enterprise yard did not make any sense.55 Additionally, the State impeached

Appellant’s credibility with three prior felony convictions, two of which were for




53
   Jury Trial Tr. 3: 50; State’s Ex. 9.
54
    See, e.g., Jones v. State, 944 S.W.2d 642,647 (Tex. Crim. App. 1996).
55
    Jury Trial Tr. 3: 88-92.

                                               16
fraud-related offenses.56 By its verdict, the jury clearly rejected Appellant’s bizarre

story about being separated from her purse.

       Finally, in Parker v. State, the First District Court of Appeals examined a

similar set of facts and held that the evidence was sufficient for knowing possession

for drugs found in an offender’s purse.57 In Parker, the cocaine was found in the

trunk of the defendant’s car in her purse.58 The defendant admitted that the purse

was hers, but denied knowing how the cocaine came to be in her purse.59 The First

District Court of Appeals found that this evidence was legally sufficient to link the

defendant to the cocaine found in her purse.60

       Applying the Parker analysis to these facts reveals this evidence, viewed in

the light most favorable to the verdict, is also sufficient to prove Appellant

knowingly possessed the methamphetamine. Appellant admitted it was her purse.61

Appellant admitted she possessed the purse at the time the methamphetamine was

found.62 Appellant demonstrated symptoms of being high on methamphetamine, and

had just come from a party where drugs were used.63 And, Appellant’s story about




56
   Jury Trial Tr. 3: 101-04; State’s Ex. 16, 17, 18.
57
   Parker, 192 S.W.3d at 801.
58
   Id.
59
   Id. at 805.
60
   Id.
61
   Jury Trial Tr. 3: 91-92.
62
   Jury Trial Tr. 3: 105.
63
   Jury Trial Tr. 3: 88; 3: 51.

                                                 17
being separated from her purse was far-fetched and self-serving.64 Thus, the

evidence        sufficiently    proved    that    Appellant   knowingly   possessed   the

methamphetamine found in her purse.

                                         CONCLUSION

          The State did not allege that meth was in penalty group 1, so the State was not

required to prove the penalty group. Rather, once the State proved that Appellant

possessed meth on a date certain, it was the judge’s responsibility to apply the law

to those facts for the jury in the charge. The trial judge fulfilled his duty and properly

charged the jury. Thus, Appellant has confused the role of the State and the judge in

claiming the State had some duty to prove what the law was. Since this was the trial

judge’s responsibility and since the trial judge properly applied the law to the facts

in his charge, Appellant’s first point should be overruled.

          Regardless, the State sufficiently proved that methamphetamine is a penalty

group 1 substance. Officer Stone testified that he arrested Appellant for possession

of a controlled substance in penalty group 1. When packaging the drugs, Officer

Stone noted the substance was methamphetamine. Further, the forensic scientist was

called to testify about the methamphetamine that he tested for this case. His lab

report, which was admitted, referenced the offense date of July 8, 2014. The context

of his testimony shows that when he testified that methamphetamine was in penalty


64
     Jury Trial Tr. 3: 88-92.

                                                 18
group 1, this testimony referred to the methamphetamine he tested that was seized

on July 8, 2014. The hyper-narrow reading that Appellant advances of Todsen’s

testimony must be rejected. Rather, in viewing both Officer Stone and Todsen’s

testimony in the light most favorable to the verdict, there is sufficient evidence that

methamphetamine was in penalty group 1 on the date of the offense.                Thus,

Appellant’s first point should be overruled.

      Additionally, the methamphetamine was found in Appellant’s purse which

she possessed immediately before it was searched by Officer Stone. Appellant

admitted it was her purse. Purses are intimate and personal containers. Appellant

also had symptoms of being under the influence of methamphetamine, and admitted

she had just come from a party where drugs were used. Further, the jury, as the fact-

finder, by their guilty verdict, clearly rejected Appellant’s story about how the purse

was out of her custody earlier that night. Finally, the First District Court of Appeals,

in Parker v. State, has found that drugs found in an offender’s purse were sufficient

evidence to link the offender to the drugs. Therefore, Appellant’s second point

should be overruled, and the judgment of the trial court should be affirmed.

                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, the State prays that the

Judgment of Conviction entered by the Trial Court in this case be affirmed and that

Appellant’s appeal be denied.


                                          19
                                                Respectfully submitted,



                                                __/s/ Casey Polhemus_____________
                                                Casey Polhemus
                                                97th District Attorney
                                                State Bar No. 24077936
                                                97th District Attorney
                                                P.O. Box 55
                                                Montague, Texas 76251
                                                Tel. (940) 894-6211
                                                Fax (940) 894-6203

                          CERTIFICATE OF SERVICE

      This statement certifies that a true and correct copy of the foregoing

instrument has been e-mailed December 21, 2017, as follows:

      Carey Jensen
      813 8th Street, Suite 550D
      Wichita Falls, Texas 76301
      careyjensenlaw@gmail.com

                                                __/s/ Casey Polhemus_____________
                                                Casey Polhemus
                                                97th District Attorney

                       CERTIFICATE OF COMPLIANCE

      I certify that this document contains 3,556 words. The body text is in 14-point

font, and the footnote text is in 12-point font.


                                                __/s/ Casey Polhemus_____________
                                                Casey Polhemus
                                                97th District Attorney


                                           20